 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    TRINA PARKER,                                          Case No. 2:18-cv-02291-RFB-PAL
 8                                          Plaintiff,                    ORDER
             v.
 9                                                             (Stip Ext Time – ECF No. 22)
      DIGNITY HEALTH, et al.,
10
                                        Defendants.
11

12          The court conducted a hearing on April 8, 2019 regarding the parties’ Stipulation for
13   Extension of Time Regarding Discovery (ECF No. 22). Brandon Phillips appeared on behalf of
14   the plaintiff, and Tyson Dobbs and Alissa Bestick appeared on behalf of the defendants. The court
15   indicated an additional 180 days was unlikely to be granted but afforded counsel an opportunity to
16   make a record. Having heard the arguments of counsel the court will deny the parties’ request for
17   an additional 180 days to conduct discovery, but will grant the parties an additional 90 days to
18   conduct additional discovery. Accordingly,
19          IT IS ORDERED that the parties’ Stipulation for Extension of Time Regarding Discovery
20   (ECF No. 22) a 180-day requesting a 180- day extension is DENIED and a 90-day extension is
21   GRANTED. The following deadlines shall apply:
22          1. Last date to complete discovery: September 9, 2019
23          2. Last date to amend pleadings and add parties: June 10, 2019
24          3. Last date to file interim status report: July 10, 2019
25          4. Last date to disclose experts pursuant to Fed. R. Civ. P. 26(a)(2): July 10, 2019
26          5. Last date to disclose rebuttal experts: August 9, 2019
27          6. Last date to file dispositive motions: October 9, 2019
28
                                                         1
 1   7. Last date to file joint pretrial order: November 8, 2019. In the event dispositive

 2      motions are filed, the date for filing the joint pretrial order shall be suspended until 30

 3      days after a decision of the dispositive motions.

 4   8. The disclosures required by Fed. R. Civ. P. 26(a)(3), and any objections thereto, shall

 5      be included in the pretrial order.

 6   DATED this 10th day of April, 2019.
 7

 8
                                                   PEGGY A. LEEN
 9                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
